Exhibit 10.1
UNITED COMMUNITY FINANCIAL CORP. &
THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO
DRAFT
EXECUTIVE INCENTIVE PLAN
ADOPTED: April 28, 2011
The United Community Financial Corp.’s (the “Company”) Executive Incentive Plan
(“EIP”) provides incentive compensation awards to certain executive officers,
which at the time of adoption of the EIP included Patrick W. Bevack, President
and CEO of the Company and the Company’s wholly-owned subsidiary, The Home
Savings and Loan Company of Youngstown, Ohio (“Home Savings”), James R. Reske,
Treasurer and Chief Financial Officer of the Company and Senior Vice President,
Chief Financial Officer and Treasurer of Home Savings, Jude J. Nohra, General
Counsel and Secretary of the Company and Senior Vice President, General Counsel
and Secretary of Home Savings, Gregory G. Krontiris, Senior Vice President and
Chief Lending Officer of Home Savings and Matthew T. Garrity, Senior Vice
President and Chief Credit Officer of Home Savings. Executive incentive awards
are based upon the actual performance of the Company for the 12 months ended
September 30 compared to the actual performance of the peer group (see below)
during the same 12 month period. See the “Weightings” table below.
The Compensation Committee and the Board of Directors engaged an independent
consultant to assist the Compensation Committee in developing a peer group
focused upon the following industry categories: (i) regional banks, and
(ii) thrifts and mortgage finance. Within these industry groupings, the
Committee and consultant considered organizations with assets between
$1.5 billion and approximately $3.0 billion and organizations limited to those
in states contiguous to Ohio (with the exception of one peer in Illinois). The
criteria resulted in a peer group of nineteen (19) organizations. Of that group,
fifteen (15) are within the commercial banking industry group and four (4) are
within the savings institutions industry group.
2011 Peer Group:

     
Community Trust Bancorp, Inc. (CTBI)
  MainSource Financial Group, Inc. (MSFG)
ESB Financial Corporation (ESBF)
  Mercantile Bank Corporation (MBWM)
Farmers Capital Bank Corporation (FFKT)
  Metro Bancorp, Inc. (METR)
First Defiance Financial Corp. (FDEF)
  Old Second Bancorp, Inc. (OSBC)
First Financial Corporation (THFF)
  Parkvale Financial Corporation (PVSA)
First Place Financial Corp. (FPFC)
  Peoples Bancorp Inc. (PEBO)
Independent Bank Corporation (IBCP)
  Porter Bancorp, Inc. (PBIB)
Integra Bank Corporation (IBNK)
  S. Y. Bancorp, Inc. (SYBT)
Lakeland Financial Corporation (LKFN)
  Univest Corporation of Pennsylvania (UVSP)
Macatawa Bank Corporation (MCBC)
   

In order for any awards to be made under the EIP for a calendar year’s
performance, the Company must report positive net income for that calendar year
ended December 31, calculated in accordance with GAAP, but adjusted to exclude
the effect of extraordinary items. If this threshold is met, incentive awards
will be calculated based upon the Company’s performance against its peers in
five of the six weighted performance measures. Performance against the peer
group is only measured against five of the six weighted performance measures
because performance against budgeted net income is intrinsic to UCFC. See the
“Weightings” table below.
For 2011, the target and maximum incentive awards, respectively, measured as a
percentage of base salary are as follows: Mr. Bevack—50%, 100%; and
Messrs. Reske, Krontiris, Nohra and Garrity—40%, 80%. Once the award under the
EIP is calculated, it is paid 60% in cash and 40% in restricted stock or stock
options. The restricted stock or stock option awards will be awarded under the
Amended and Restated United Community Financial Corp. 2007 Long-Term Incentive
Plan and vest equally over three years, beginning on the first anniversary of
the award.

 

 



--------------------------------------------------------------------------------



 



The calculation of the incentive awards under the EIP is as follows. First, it
must be determined where the Company’s actual performance falls in comparison to
the peer group for each of the six performance measures. The comparison is based
upon percentiles that correspond to a threshold level for that performance
measure. See the “Threshold Levels” table below.
Threshold Levels:

                                                                             
Growth                                     Rate     Asset Quality       Overall
Profitability     Core           NCOs/       Core     Core     Net Income    
Deposit     Texas     Average   Level   ROAE     ROAA     Budget     Growth    
Ratio     Loans  
1
  <25th Pct   <25th Pct   70% of Budget   <25th Pct   <25th Pct   <25th Pct
2
  25th   25th     75 %   25th   25th   25th
3
  30th   30th     80 %   30th   30th   30th
4
  35th   35th     85 %   35th   35th   35th
5
  40th   40th     95 %   40th   40th   40th
6
  Median   Median     100 %   Median   Median   Median
7
  55th   55th     105 %   55th   55th   55th
8
  60th   60th     115 %   60th   60th   60th
9
  65th   65th     120 %   65th   65th   65th
10
  70th   70th     125 %   70th   70th   70th
11
  >75th Pct   >75th Pct     130 %   >75th Pct   >75th Pct   >75th Pct

Definitions:

  •   Pct: Percentile Rank within defined Peer Group     •   “Core” ROAE and
ROAA: GAAP performance excluding extraordinary items;     •   Core Deposit
Growth: Total Deposits, less CDs > $100,000, brokered deposits and public
deposits;     •   Texas Ratio: Nonperforming Assets divided by sum of Tangible
Common Equity plus Loan Loss Reserve; and     •   “NCOs”: means Net charge offs.

Then, the threshold level achieved is used to determine the bonus percentage for
that performance measure based upon the executive officer’s position. See the
“Bonus Percentages” table below.

 

 



--------------------------------------------------------------------------------



 



Bonus Percentages as Percent of Base Compensation:

                          Threshold   Pres/CEO     CFO/SVP’s     Actual
Performance versus   Level   Group 1     Group 2     Peers  
1
    0.0 %     0.0 %   Below 25th Percentile
2
    10.0 %     8.0 %   Above 25th percentile
3
    20.0 %     16.0 %   Above 30th percentile
4
    30.0 %     24.0 %   Above 35th Percentile
5
    40.0 %     32.0 %   Above 40th Percentile
6
    50.0 %     40.0 %   At or Above Median
7
    60.0 %     48.0 %   Above 55th Percentile
8
    70.0 %     56.0 %   Above 60th Percentile
9
    80.0 %     64.0 %   Above 65th Percentile
10
    90.0 %     72.0 %   Above 70th Percentile
11
    100.0 %     80.0 %   At or Above 75th Percentile

The bonus percentage is multiplied by the performance measure’s assigned
weighting and by the executive’s base salary to determine what amount, if any,
is awarded for the Company’s actual performance for that performance measure.
The amount earned for each performance measure is added together to determine
the total incentive award under the EIP.
Weightings for Performance Measures:

          Profitability   Weight  
 
    40.0 %
ROAE
    5.0 %
ROAA
    25.0 %
Budget Net Income
    10.0 %
 
       
Growth
    10.0 %
Core Deposit Growth
    10.0 %
 
       
Asset Quality
    50.0 %
Texas Ratio
    40.0 %
NCOs/Average Loans
    10.0 %
 
       
Total Weighting
    100.0 %

For example, if the Company’s Core ROAE for 2011 falls into the 40th percentile
when compared to its peers, Mr. Bevack’s incentive award for that performance
measure would be as follows:

                                          Incentive Plan           Bonus
Percentage (based)                         Weighting           on Threshold
Level achieved             Base Salary          
5.0%
    X       40 %     X     $ 350,000.00       = $7,000.00  

The Plan further provides that a participant in the Plan must be employed with
the Company on the date the award is made; otherwise, the participant is not
entitled to any award.
The Board maintains discretion to amend, modify, terminate or otherwise adjust
the Plan as necessary.

 

 